DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1–20 are presented for examination in a non-provisional application filed 04/29/2019.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in CHINA on 05/10/2018 (201810442588.4). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
4.	The drawings were received on 04/29/2019 (upon application filing).  These drawings are acceptable.


Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


6.	Claims 1–20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of Application Nos. 16/926,763, 16/260,716, 16/394,522, 16/290,190, 16/414,210, 16/394,768, 16/398,837, 16/407,602, 16/390,383, and 16/220,601.

7.	Although the claims at issue are not identical, they are not patentably distinct (nonobvious) from each other, because at least some of the subject matter claimed in the instant application is already fully disclosed in the copending applications.



For purposes of illustration, a table has been constructed below to compare independent claim 1 of the instant application and claim 6 of copending application 16/926,763.

Instant Application No. 16/391,258
Copending Application 16/926,763
Claim 1.   A method for preloading an application, comprising:
	[a]  determining a target application to be preloaded in response to triggering an event of preloading an application;
	creating an active window stack for preloading according to a predetermined rule, the [b]   active window stack for preloading having boundary coordinates locating outside a coordinate range of a display screen; and
	[c]  preloading an application interface of the target application according to the active window stack for preloading.
Claim 1.   A method for preloading an application, comprising:
	[a]  acquiring target information of a preset application in response to detecting that the preset application is running in a foreground, wherein the preset application comprises a social application, and the target information is associated with interaction of the preset application;
	determining, according to the target information, an application to be preloaded; and
	preloading the application to be preloaded.

Claim 6.   The method of claim 1, wherein preloading the application to be preloaded comprises:
preloading, according to a pre-established active-window stack for preloading, an application interface of the application to be preloaded, wherein the [b]  active-window stack for preloading has boundary coordinates out of a coordinate range of a display screen.



Examiner Notes
8.	Examiner refers to and explicitly cites particular pages, sections, figures, paragraphs or columns and lines in the references as applied to Applicant’s claims to the extent practicable to streamline prosecution.
Although the cited portions of the references are representative of the best teachings in the art and are applied to meet the specific limitations of the claims, other uncited but related teachings of the references may be equally applicable as well.  It is respectfully requested that, in preparing responses to the rejections, the Applicant fully considers not only the cited portions of the references, but also the references in their entirety, as potentially teaching, suggesting or rendering obvious all or one or more aspects of the claimed invention.

Abbreviations
9.	Where appropriate, the following abbreviations will be used when referencing Applicant’s submissions and specific teachings of the reference(s):
i.	figure / figures:		Fig. / Figs.
ii.	column / columns:		Col. / Cols.


References Cited
10.	(A)	Yellin et al., WO 2018/055506 A1 (“Yellin”).


Notice re prior art available under both pre-AIA  and AIA 
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.
12.	Claims 1, 5, 8, 12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Yellin.
See “References Cited” section, above, for full citations of references.

claim 1, (A) Yellin teaches/suggests the invention substantially as claimed, including:
“A method for preloading an application, comprising: determining a target application to be preloaded in response to triggering an event of preloading an application”
(p. 106, lines 27–30: the data provided by the OS-Mapper Agent can be used to help predict when an app will be launched on the device. This data might be provided to enable app preloading in order to eliminate app load latency, such as is carried out by the OS-App Preloader;
p. 108, line 8 to p. 116: preloading of an app might include some or all of the initial tasks that must be performed before the app is ready to be used, ... Running pre-render where components associated with the visual display are pre-rendered and possibly created in the background (but not displayed)); and

“creating an active window stack for preloading according to a predetermined rule, the active window stack for preloading having boundary coordinates locating outside a coordinate range of a display screen”
(p. 108, lines 17–18: Running pre-render where components associated with the visual display are pre-rendered and possibly created in the background (but not displayed);
p. 111, line 31 to p. 112, line 5: One approach to creating the visual display in the background is to enable the building of the visual display for the app while it runs in the background. Then when the user accesses the app, it can be immediately moved along with the ready display to the foreground;
p. 112, lines 27–29: If the OS maintains an activity stack, then the loading (and refreshing) of the app should preferably take place in a way that preserves the order of the windows in the activity stack;
p. 131, line 31 to p. 132, line 3: The loading of the app might take place even when the screen is on, but in the background such that it does not affect the user interface. This can include a complete rendering of the user interface in the background);

Additionally, Yellin further teaches, suggests or otherwise renders obvious:
“preloading an application interface of the target application according to the active window stack for preloading”

p. 111, line 31 to p. 112, line 5: One approach to creating the visual display in the background is to enable the building of the visual display for the app while it runs in the background;
p. 130, lines 1–5: preload code provided by the apps to the Preloader API should allow preload to occur;
the Examiner notes: Yellin teaches components associated with the visual display are pre-rendered which renders obvious using an active window stack (memory) for buffering pre-rendered display components).


14.	Regarding claim 5, Yellin teaches/suggests:
“migrating, in response to receiving an instruction for running the target application, the application interface of the target application to the display screen for display”
(p. 111, line 31 to p. 112, line 5: One approach to creating the visual display in the background is to enable the building of the visual display for the app while it runs in the background. Then when the user accesses the app, it can be immediately moved along with the ready display to the foreground).


15.	Regarding claims 8 and 12, they are the corresponding system claims reciting similar limitations of commensurate scope as the method of claims 1 and 5, respectively. Therefore, they are rejected on the same basis as claims 1 and 5 above, and further including the following:

	Yellin teaches/suggests:
“at least one processor; and
a computer readable memory, coupled to the at least one processor and storing at least one computer executable instruction therein, which when executed by the at least one processor, cause the at least one processor to carry out actions ...”


16.	Regarding claims 15 and 18, they are the corresponding computer program product claims reciting similar limitations of commensurate scope as the methods of claims 1 and 5. Therefore, they are rejected on the same basis as claims 1 and 5 above.


Allowable Subject Matter
17.	Claims 2–4, 6–7, 9–11, 13–14, 16–17, and 19–20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
February 10, 2021